Rule to show cause why this execution should not be quashed. Curry recovered judgment against Lovell before B. More, a justice of the peace for Washington county, on the 2Gth of August, 1801. Lovell obtained a supersedeas under the act of assembly of Maryland, until the 2Gth of February, 1802, and in the mean time removed to Alexandria county. When the supersedeas had expired, the plaintiff obtained a new warrant from a justice of the peace in Alexandria county, and recovered judgment and took out execution there which was not satisfied, Lovell having removed back to this county. The plaintiff then took out the present execution on the supersedeas here. Rule discharged.